UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
POWER UP LENDING GROUP, LTD.,

                           Plaintiff,

            -against-                          MEMORANDUM & ORDER
                                               18-CV-2568(JS)(AKT)
CORIX BIOSCIENCE, INC. and MICHAEL OGBURN,

                         Defendants.
-----------------------------------------X

SEYBERT, District Judge:

            On March 14, 2019, Judge Tomlinson issued her Report and

Recommendation (R&R, D.E. 14) recommending that the Court grant

Plaintiff’s motion for entry of a default judgment (D.E. 10), and

on March 18, 2019, Plaintiff served the R&R on Defendants (D.E.

15).   The time to object has expired, and no objections to the R&R

have been filed.   Upon careful review and consideration, the Court

finds Judge Tomlinson’s R&R to be comprehensive, well reasoned,

and free of clear error, and it ADOPTS the R&R (D.E. 14) in its

entirety.    Accordingly, (1) Plaintiff’s motion for entry of a

default judgment (D.E. 10) is GRANTED, and (2) Plaintiff is awarded

damages against Corix Bioscience, Inc. in the amount $233,049.16

(consisting of unpaid principal, unpaid regular interest, and

default interest calculated through March 14, 2019), as well as

additional default interest of 22% per annum on the total balance

of the Notes ($206,865.31) calculated beginning March 15, 2019.

The Clerk of the Court is directed to enter judgment accordingly
and mark this case CLOSED.   Plaintiff is directed to serve a copy

of this Order upon Defendants and file proof of service on the

docket on or before April 8, 2019.

                                     SO ORDERED


                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated:    March 31 , 2019
          Central Islip, New York




                                 2
